Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uratani et al. (US20130065141).
2.	Regarding claims 1, 2, 6, and 7, Uratani teaches fuel cell temperature distribution control system (see Figure below) comprising: a cell stack including a power generation unit that generates power by causing, in a fuel battery cell formed of a laminate of an air electrode, a solid electrolyte, and a fuel electrode, an oxidizing gas flowing on the air electrode side and a fuel gas flowing on the fuel electrode side to react with each other; a temperature measurement unit that measures a temperature of a fuel gas supply part in the power generation unit; and a control unit that, on the basis of a result of measurement performed by the temperature measurement unit, controls the temperature of the fuel gas supply part to within a preset appropriate temperature range, to control a temperature distribution state in a fuel gas flow direction in the power generation unit (see Fig. below).

    PNG
    media_image1.png
    749
    948
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uratani et al. (US20130065141) as applied to claim 1 in view of Arthur et al. (US20070287044).
4.	Regarding claim 3, the complete discussion of Uratani as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claim 3.
5.	Arthur teaches an anode exhaust gas is bled from the anode exhaust line (abstract) and a method for controlling the amount of hydrogen being bled from an exhaust gas flow from an anode recirculation loop [0017] and the anode side has a higher pressure than the cathode side within a preset range [0023] for the benefit of controlling the differential pressure between the cathode side and the anode side of a fuel cell stack [0002].
6.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Uratani with Arthur’s teachings for the benefit of controlling the differential pressure between the cathode side and the anode side of a fuel cell stack.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uratani et al. (US20130065141) as applied to claim 1 in view of Takebe et al. (US20050048336).
8.	Regarding claim 4, the complete discussion of Uratani as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claim 4.

10.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Uratani with Takebe’s teachings of a fuel cell system wherein the utilizing ratio of a fuel in a fuel gas is calculated for the benefit of generating electricity under a condition where the fuel utilizing ratio was about 80%.

11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uratani et al. (US20130065141) as applied to claim 1 in view of Cutright et al. (US20060099467).
12.	Regarding claim 5, the complete discussion of Uratani as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claim 5.
13.	Cutright teaches a control system that operates to control the oxidizer temperature [0035] for the benefit of a temperature range that allows the stack to tolerate carbon monoxide levels in this range without poisoning the fuel cell catalyst [0051].
14.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Uratani with Cutright’s teachings for the benefit of a temperature range that allows the stack to tolerate carbon monoxide levels in this range without poisoning the fuel cell catalyst.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722